Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 1 of 52 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


HECTOR POLANCO, for himself and all
                                                      CASE NO. _____________________
others similarly situated,
                                                      COLLECTIVE / CLASS ACTION
                      Plaintiff,
                                                      COMPLAINT
               v.

PARTS AUTHORITY, LLC, PARTS
                                                      ECF CASE
AUTHORITY, INC., and YARON
ROSENTHAL,
                                                      JURY TRIAL DEMANDED
                     Defendants.


                      COLLECTIVE / CLASS ACTION COMPLAINT

       Plaintiff Hector Polanco, individually and on behalf of other similarly situated persons,

states as follows for his Complaint against Defendants Parts Authority, LLC, Parts Authority, Inc.,

and Yaron Rosenthal (collectively “Defendants”).

                                   NATURE OF THE ACTION

       1.      This action seeks to redress Defendants’ systematic policy and practice of paying

their W2 employee delivery drivers hourly wages well below the minimum required by the Fair

Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq., and the following state laws:

              The Arizona Employment Practices and Working Conditions Law
               (“AEPWCL”), A.R.S. § 23-201 et seq.;

              California’s minimum wage statutes, Cal. Lab. Code § 1182, et seq.;

              Article X, Section 24 of the Florida Constitution, Fla. Const. Art. X, § 24;

              The Maryland Wage and Hour Law (“MWHL”), Md. Lab. & Empl. Code
               § 3-401 et seq.;

              The Massachusetts Fair Wage Law (“MFWL”), M.G.L. Ch., 151 § 1 et seq.;

              The New Jersey Wage and Hour Law (“NJWHL”), N.J. Stat. Ann. § 34:11-
               56a et seq.;

                                                 1
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 2 of 52 PageID #: 2




              The New York Labor Law (“NYLL”), NYLL §§ 190 et seq. and 650 et seq.;

              Article II, Section 34a of the Ohio Constitution, Ohio Const. Art. II, § 34a;

              Oregon’s minimum wage law (“OMWL”), Or. Rev. Stat. Ann. § 653.025 et
               seq.;

              The Pennsylvania Minimum Wage Act of 1968 (“PMWA”), 43 P.S. §
               333.101 et seq.;

              The Virginia Minimum Wage Act (“VMWA”), Va. Code. Ann. § 40.1-
               28.10 et seq.;

              The Washington Minimum Wage Act (“WMWA”), Wash. Rev. Code §
               49.46 et seq.; and

              The District of Columbia Minimum Wage Act (“DCMWA”), D.C. Code §
               32-1001 et seq.

       2.      Defendants Parts Authority, LLC and Parts Authority, Inc. (collectively “Parts

Authority”) together own and operate a chain of approximately 200 automobile parts sales and

distribution stores in Arizona, California, Florida, Georgia, Maryland, New Jersey, New York,

Ohio, Oregon, Pennsylvania, Texas, Virginia, Washington, and the District of Columbia. Parts

Authority also operates numerous automotive parts warehouses in various locations around the

nation. They distribute automotive parts to their customers nationwide.

       3.      Parts Authority requires its delivery drivers to drive their own personal vehicles for

Parts Authority’s benefit. Those delivery drivers pick up assigned automotive parts, which have

traveled in foreign and/or interstate commerce, from a Parts Authority store or warehouse and

drive the “last leg” or “last mile” to deliver the automotive parts to their destinations, specifically

Parts Authority’s customers. Thus, Parts Authority’s delivery drivers constitute a class of workers

engaged in foreign or interstate commerce except from the Federal Arbitration Act (“FAA”)

pursuant to Section 1 of the FAA, 9 U.S.C. § 1.

       4.      The FLSA and state minimum wage laws require employers to provide their

                                                  2
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 3 of 52 PageID #: 3




employees with sufficient reimbursements for employment-related expenses (“kickbacks”) to

ensure that employees’ hourly wages equal or exceed the required minimum wage after such

expenses are deducted from nominal hourly wages. However, Defendants systematically under-

reimbursed their delivery drivers for vehicular wear and tear, gas, and other driving-related

expenses, thereby ensuring that all of Defendant’s delivery drivers are effectively paid well below

the minimum wage (nominal wages – unreimbursed vehicle costs = subminimum net wages).

       5.      Pursuant to their policies and practices, Defendants failed to reimburse these

employee delivery drivers for the cost of driving their own vehicles to deliver Parts Authority’s

auto parts to Parts Authority’s customers, which causes the drivers’ net wages to fall below, or to

fall further below, the relevant federal or state minimum wage in violation of the FLSA, and

materially identical state minimum wage laws, including the AEPWCL, Cal. Lab. Code § 1182.12

et seq., Fla. Const. Art. X, § 24, the MWHL, the MFWA, the NJWHL, the NYLL, Ohio Const.

Art. II, § 34a, the OMWL, the PMWA, the WMWA, VMWA, and the DCMWA.

       6.      Plaintiff brings his FLSA minimum wage claim (Count I) as a collective action

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed as

W2 employee delivery drivers who have driven a vehicle not owned or leased by Parts Authority

to deliver from any store or warehouse owned by Defendants in the United States within the three

years preceding the filing of this Complaint.

       7.      Plaintiff brings his NYLL minimum wage claim (Count III) as a class action

pursuant to Fed. R. Civ. P. 23 for all persons employed as W2 employee delivery drivers who have

driven a vehicle not owned or leased by Parts Authority to deliver from any store or warehouse

owned by Defendants in New York within the six years preceding the filing of this Complaint.

       8.      Plaintiff asserts a multi-state minimum wage claim (Count VII) on behalf of all


                                                3
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 4 of 52 PageID #: 4




Parts Authority’s W2 employee delivery drivers who have driven a vehicle not owned or leased

by Parts Authority to deliver from any store or warehouse owned by Parts Authority New York,

Arizona, California, Florida, Maryland, Massachusetts, New Jersey, Ohio, Oregon, Pennsylvania,

Virginia, and Washington and in the territory of Washington DC within the applicable limitations

periods.

       9.      This action seeks to redress Defendants’ systematic policy and practice of failing

to pay their W2 employee delivery drivers overtime wages in violation of the FLSA and the

following state laws:

              California’s overtime wage law, Cal. Lab. Code § 510;

              The MWHL, Md. Lab. & Empl. Code § 3-401 et seq.;

              The MFWL, M.G.L. Ch. 151, § 1 et seq.;

              The NJWHL, N.J. Stat. Ann. § 34:11-56a et seq.;

              The NYLL, NYLL §§ 190 et seq. and 650 et seq.;

              Ohio’s wage and hour law (“OWHL”), O.R.C. § 4111.01 et seq.;

              The OMWL, Or. Rev. Stat. Ann. § 653.025 et seq.;

              The PMWA, 43 P.S. § 333.101 et seq.;

              The WMWA, Wash. Rev. Code § 49.46 et seq.; and

              The DCMWA, D.C. Code § 32-1001 et seq.

       10.     Defendants have required their W2 employee delivery drivers to work off-the-clock

by requiring them to perform deliveries after the assigned end time of their shifts without pay.

       11.     Plaintiff brings his FLSA overtime claim (Count II) as a collective action pursuant

to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed as W2

employee delivery drivers at any store owned by Defendants in the United States within the three


                                                 4
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 5 of 52 PageID #: 5




years preceding the filing of this Complaint.

         12.    Plaintiff brings his NYLL overtime claim (Count V) as a class action pursuant to

Fed. R. Civ. P. 23 for all persons employed as W2 employee delivery drivers at any store owned

by Defendants in New York within the maximum limitations period.

         13.    Plaintiff asserts a multi-state overtime claim (Count VIII) on behalf of all Parts

Authority’s W2 employee delivery drivers who have worked for Defendants in New York,

California, Maryland, Massachusetts, New Jersey, Ohio, Oregon, Pennsylvania, and Washington

and in the territory of Washington DC within the applicable limitations periods.

         14.    Pursuant to its under-reimbursement of New York delivery drivers, Defendants

failed to pay spread-of-hours pay to those delivery drivers when they worked more than ten hours

in a workday.

         15.    Plaintiff brings his NYLL spread-of-hours claim (Count IV) as class actions

pursuant to Fed. R. Civ. P. 23 for all persons employed as W2 employee delivery drivers who

drove vehicles not owned or leased by Parts Authority at any store owned by Defendants in New

York within the maximum limitations period.

         16.    Pursuant to their policies and practices, Defendants failed to furnish delivery

drivers employed in the State of New York with accurate wage statements in violation of NYLL

§ 195.

         17.    Plaintiff brings his NYLL wage statement claim (Count VIII) as class actions

pursuant to Fed. R. Civ. P. 23 for all persons employed as W2 employee delivery drivers at any

store owned by Defendants in New York within the maximum limitations period.




                                                5
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 6 of 52 PageID #: 6




                                 JURISDICTION AND VENUE

        18.      The FLSA authorizes court actions by private parties to recover damages for

violation of the FLSA’s wage and hour provisions. 29 U.S.C. § 216(b). Jurisdiction over the

FLSA claims asserted herein is based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question

jurisdiction).

        19.      The NYLL authorizes court actions by private parties to recover damages for

violation of the NYLL’s wage and hour provisions. NYLL §§ 195 & 663(1). Jurisdiction over

the NYLL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C.

§ 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy exceeds $5,000,000.00.

        20.      The AEPWCL authorizes court actions by private parties to recover damages for

violation of the AEPWCL’s wage and hour provisions. Ariz. Rev. Stat. §23-364(H). Jurisdiction

over the AEPWCL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on

28 U.S.C. § 1332(d), as minimal diversity exists, there are more than 100 class members, and the

amount in controversy exceeds $5,000,000.00.

        21.      The California Labor Code authorizes court actions by private parties to recover

damages for violation of the California’s minimum wage and overtime statutes. Cal Lab. Code §§

510 & 1194 et seq.. Jurisdiction over the California Labor Code claims asserted herein is based

on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C. § 1332(d), as minimal diversity exists,

there are more than 100 class members, and the amount in controversy exceeds $5,000,000.00.

        22.      The MFWL authorizes court actions by private parties to recover damages for

violation of the MFWL wage and hour provisions. M.G.L. Ch. 151 § 20. Jurisdiction over the

MFWL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C. §



                                                 6
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 7 of 52 PageID #: 7




1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy exceeds $5,000,000.00.

       23.     The Florida Constitution, Fla. Const., Art. X § 24 authorizes court actions by

private parties to recover damages for violation of § 24 violations. Id. at § 24(e). Jurisdiction over

the Florida Constitution, Fla. Const., Art. X § 24 claims asserted herein is based on 28 U.S.C. §

1367 (pendent claims) and on 28 U.S.C. § 1332(d), as minimal diversity exists, there are more

than 100 class members, and the amount in controversy exceeds $5,000,000.00.

       24.     The MWHL authorizes court actions by private parties to recover damages for

violation of the MWHL’s wage and hour provisions. Md. Lab. & Empl. Code § 3-427. Jurisdiction

over the MWHL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28

U.S.C. § 1332(d), as minimal diversity exists, there are more than 100 class members, and the

amount in controversy exceeds $5,000,000.00.

       25.     The NJWHL authorizes court actions by private parties to recover damages for

violation of the NJWHL’s wage and hour provisions. N.J. Stat. Ann. § 34:11-56a25. Jurisdiction

over the NJWHL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28

U.S.C. § 1332(d), as minimal diversity exists, there are more than 100 class members, and the

amount in controversy exceeds $5,000,000.00.

       26.     Ohio Const. Art. II, § 34a and the OMFWSA authorizes court actions by private

parties to recover damages for violation of the Ohio’s wage and hour provisions. Ohio Const. Art.

II, § 34a and O.R.S. § 4111.17(D). Jurisdiction over the Ohio Const. Art. II, § 34a and OMFWSA

claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C. § 1332(d),

as minimal diversity exists, there are more than 100 class members, and the amount in controversy

exceeds $5,000,000.00.



                                                  7
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 8 of 52 PageID #: 8




       27.    The OMWL authorizes court actions by private parties to recover damages for

violation of the OMWL’s wage and hour provisions. Or. Rev. Stat. § 653.055. Jurisdiction over

the OMWL claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C.

§ 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy exceeds $5,000,000.00.

       28.    The PMWA authorizes court actions by private parties to recover damages for

violation of the PMWA’s wage and hour provisions. 43 P.S. §§ 333.101, et seq. Jurisdiction over

the PMWA claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C.

§ 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy exceeds $5,000,000.00.

       29.    The WMWA authorizes court actions by private parties to recover damages for

violation of the WMWA’s wage and hour provisions. Wash. Rev. Code § 49.46.090. Jurisdiction

over the WMWA claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28

U.S.C. § 1332(d), as minimal diversity exists, there are more than 100 class members, and the

amount in controversy exceeds $5,000,000.00.

       30.    The VMWA authorizes court actions by private parties to recover damages for

violation of the VMWA wage and hour provisions. VA. Code. Ann. § 40.1-29. Jurisdiction over

the VMWA claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28 U.S.C.

§ 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy exceeds $5,000,000.00.

       31.    The DCMWA authorizes court actions by private parties to recover damages for

violation of the DCMWA’s wage and hour provisions. D.C. Code § 32-1012. Jurisdiction over

the DCMWA claims asserted herein is based on 28 U.S.C. § 1367 (pendent claims) and on 28



                                               8
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 9 of 52 PageID #: 9




U.S.C. § 1332(d), as minimal diversity exists, there are more than 100 class members, and the

amount in controversy exceeds $5,000,000.00.

       32.     Venue in this District is proper under 28 U.S.C. § 1391(b) because Defendants

conducted business in this District, Defendants employed delivery drivers in this District,

Defendants have employed Plaintiff in this District, and a substantial part of the events giving rise

to the claims occurred in this District.

                                            PARTIES

       33.     Defendants Parts Authority, LLC and Parts Authority, Inc. comprise a “single

employer” or “single integrated enterprise” as they share interrelated operations, centralized

control of labor relations, common management, and common ownership or financial control.

Based on knowledge and information, Defendant Rosenthal ultimately owns a substantial interest

in each of the Parts Authority Defendant entities, during a substantial portion of the relevant time

period he has served as the Chief Executive Officer (“CEO”) and principal of both Parts Authority

Defendant entities, and during a substantial portion of the relevant time period he has maintained

ultimate control of all Parts Authority’s business operations. The approximately 200 Parts

Authority stores are advertised as a single integrated enterprise on Parts Authority’s website at

www.partsauthority.com.

       34.     Alternatively and/or cumulatively, Defendants Parts Authority, LLC and Parts

Authority, Inc. constitute “joint employers” with respect to the delivery drivers as they share

authority to hire and fire delivery drivers, determine rate and method of pay, administer discipline,

control work schedules and other terms and conditions of employment, maintain records of hours

and other employment records, handle payroll and insurance decisions, and supervise the

employees.



                                                 9
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 10 of 52 PageID #: 10




        35.     Alternatively and/or cumulatively, because the work performed by the delivery

 drivers simultaneously benefited Defendants Parts Authority, LLC and Parts Authority, Inc.

 directly or indirectly furthered their joint interests, and because Defendants Parts Authority, LLC

 and Parts Authority, Inc. are not completely disassociated with respect to the employment of the

 delivery drivers and may be deemed to share control of the delivery drivers, either directly or

 indirectly, by reason of the fact that Defendants Parts Authority, LLC and Parts Authority, Inc. are

 controlled by, or are under common control with, the other, and thus Defendants Parts Authority,

 LLC and Parts Authority, Inc. are collectively the “joint employers” of the delivery drivers under

 the broad definition of “employer” provided by the FLSA and applicable state laws. 29 C.F.R. §

 791.2(b) (used in determining “joint employment” under state laws).

        36.     On information and belief, Yaron Rosenthal is an individual who resides in Queens

 Village, New York. During much or all of the relevant period, Defendant Rosenthal exercised

 operational control over Parts Authority, LLC, Parts Authority, Inc., and other related companies

 under the Parts Authority brand, oversaw and / or implemented the wage and hour policies and

 practices implicated in this action, was ultimately responsible for the delivery drivers’ wages and

 wage statements and, as a result, is personally liable for the actions alleged herein.

        37.     Plaintiff is a resident of Queens County, New York. Since about 2007, Plaintiff

 has been employed by Defendants as a delivery driver at Parts Authority’s store located at 126-02

 Northern Boulevard, Corona, New York, 11368. Plaintiff drove his personal vehicle to perform

 Parts Authority’s “last leg” and “last mile” deliveries until about May 2019, when Parts Authority

 permitted him to drive a company vehicle on the job.




                                                  10
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 11 of 52 PageID #: 11




                                               FACTS

                      DEFENDANTS’ POLICY OF SYSTEMATICALLY
                       UNDER-REIMBURSING DELIVERY DRIVERS

 Defendants’ Business

           38.   Parts Authority is a leading distributor of automotive replacement parts, tools and

 equipment. Parts Authority is rapidly expanding, and today operates about 200 stores in several

 states.

           39.   As a substantial and important part of its business, Parts Authority provides delivery

 service of automotive parts, tools, and equipment to its customers nationwide.

           40.   Many of the delivery drivers performing the “last mile” or “last leg” deliveries as

 part of that delivery service are W2 employees of Parts Authority.

           41.   Defendants require delivery drivers to drive their personal vehicles and to pay for

 their own vehicle costs incurred in performing their deliveries such as gasoline, replacement parts

 and fluids, repairs, maintenance, insurance, taxes, license and registration.

           42.   Additionally, the delivery drivers suffer vehicle depreciation as they drive to

 perform their jobs for Parts Authority.

           43.   When unreimbursed expenses are deducted from the delivery drivers’ wages, their

 actual hourly wages fall below the applicable minimum wage.

           44.   Instead of reimbursing delivery drivers for their actual expenses, Defendants

 reimburse the drivers at a flat rate of approximately $0.75 to $1.00 per delivery. This flat rate has

 fluctuated between about $0.75 and $1.00 per delivery since 1998.

           45.   The average delivery is approximately 5 miles.

           46.   Defendants therefore reimburse their delivery drivers at an effective rate of

 approximately just $0.15 per mile ($0.75 per delivery / 5 average miles per delivery = $0.15 per


                                                  11
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 12 of 52 PageID #: 12




 mile) to $0.20 per mile ($1.00 per delivery / 5 average miles per delivery = $0.20 per delivery).

        47.     For decades, the Internal Revenue Service (“IRS”) has calculated and published a

 standard mileage reimbursement rate (“IRS rate”) for businesses and employees to use in

 computing the minimum deductible costs of operating an automobile for business purposes.

        48.     The IRS rate was $0.575 per mile in 2015, $0.54 per mile in 2016, was $0.535 per

 mile in 2017, was $0.545 per mile in 2018, was $0.58 per mile in 2019, was $0.58 per mile in

 2019, was $0.575 per mile in 2020, and is $0.56 per mile in 2021.

        49.     Since 2015, reputable companies and agencies that study the cost of owning and

 operating a motor vehicle and/or estimating reasonable reimbursement rates for vehicular travel,

 including the American Automobile Association (“AAA”) and the United States Bureau of

 Transportation Statistics (“BTS”), have consistently published the average per-mile cost of

 operating a vehicle at rates higher than the IRS rate.

        50.     The driving conditions associated with delivery driving cause more frequent

 maintenance costs, higher costs due to repairs associated with delivery driving, and more rapid

 depreciation from driving as much as, and in the manner of, a delivery driver.

        51.     Defendant’s Delivery Drivers experience lower gas mileage and higher repair costs

 than the average driver due to the nature of the delivery business, including frequent starting and

 stopping of the engine, frequent braking, short routes as opposed to highway driving, and driving

 under time pressures.

        52.     Thus, during the relevant period, the IRS rate constitutes a reasonable or

 conservative approximation of their vehicle costs incurred in performing their jobs for Parts

 Authority.

        53.     Plaintiff and all of his colleagues were paid at or near the applicable minimum wage



                                                  12
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 13 of 52 PageID #: 13




 rate. Because Defendants paid the minimum wage, or very close to it, they were legally obligated

 to reimburse Plaintiff and his colleagues for the full amount of their driving expenses. However,

 Defendants failed to reimburse their drivers for the full amount of their driving expenses, thus

 reducing the delivery drivers’ net wages below the minimum.

          54.   Defendants’ systematic failure to adequately reimburse delivery drivers for their

 automobile expenses constitutes a “kickback” to Defendants, such that the hourly wages they pay,

 and have paid, to Plaintiff and other delivery drivers are not paid free and clear of all outstanding

 obligations to Defendants.

          55.   Parts Authority’s treatment of Plaintiff illustrates Parts Authority’s minimum wage

 violations.

          56.   Parts Authority nominally paid Plaintiff the applicable New York City minimum

 wage rate of $8.75 per hour in 2015, $9.00 per hour in 2016, $11.00 per hour in 2017, $13.00 per

 hour in 2018, and $15.00 per hour since the beginning of 2019.

          57.   Parts Authority reimbursed Plaintiff at a rate of approximately $0.75 to $0.90 per

 delivery.

          58.   Because Plaintiff’s average delivery distance was approximately 5 miles, Parts

 Authority reimbursed him at a rate of approximately $0.15 per mile ($0.75 / 5 miles = $0.15

 reimbursement per mile) to $0.18 per mile ($0.90 / 5 average miles = $0.18 reimbursement per

 mile).

          59.   Using the lowest IRS rate during that time as reasonable approximations of

 Plaintiff’s automobile expenses, Defendants under-reimbursed Plaintiff approximately $0.355 per

 mile ($0.535 - $0.18 per mile reimbursement provided = $0.355 per mile under-reimbursement)

 to $0.43 per mile ($0.58 - $0.15 per mile reimbursement provided = $0.43 per mile under-



                                                  13
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 14 of 52 PageID #: 14




 reimbursement).

        60.     Because Plaintiff performed about 3 deliveries per hour on average, Parts Authority

 under-reimbursed him approximately $6.15 per hour (3 average deliveries per hour x 5 average

 miles per hour x $0.41 per mile under-reimbursement = $6.15 under-reimbursement per hour), for

 a net wage rate of approximately $2.60 in 2015 ($8.75 per hour nominal wage rate per hour - $6.15

 under-reimbursement per hour = $2.60 per hour net wage rate), approximately $2.85 in 2016

 ($9.00 per hour nominal wage rate per hour - $6.15 under-reimbursement per hour = $2.85 per

 hour net wage rate), approximately $4.85 in 2017 ($11.00 per hour nominal wage rate per hour -

 $6.15 under-reimbursement per hour = $4.85 per hour net wage rate), approximately $6.85 in 2018

 ($13.00 per hour nominal wage rate - $6.15 under-reimbursement per hour = $6.85 per hour net

 wage rate), and $8.85 in 2019 ($15.00 per hour nominal wage rate - $6.15 under-reimbursement

 per hour = $8.85 per hour net wage rate).

        61.     Based on information and belief, all of Defendants’ delivery drivers had similar

 experiences to those of the named Plaintiff as they were subject to the same policy of failing to

 reimburse for vehicle costs incurred on the job, incurred similar automobile expenses, completed

 deliveries of similar distances and at similar frequencies, and were paid similar nominal wage rates

 before deducting unreimbursed business expenses.

 Defendants’ Interstate Commerce

        62.     The delivery drivers are engaged in “foreign or interstate commerce” within the

 scope and meaning of Section 1 of the FAA, 9 U.S.C. § 1 et seq., and are thus exempt from the

 FAA. Id.

        63.     Parts Authority engages in interstate commerce through the national distribution of

 automotive parts across state lines.



                                                 14
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 15 of 52 PageID #: 15




         64.    Parts Authority’s website states “Parts Authority, founded in 1972, is a leading

 national distributor of automotive replacement parts, tools/equipment and transmissions.”

 www.partsauthority.com/about/ (last visited May 20, 2021, emphasis added).

         65.    Parts Authority’s website states “[t]he Parts Authority team passionately and with

 integrity, delivers high quality name brand automotive replacement parts throughout the country,

 quickly, accurately, with strong technical and warranty backing, and fully supports the repair

 mechanic with significant inventory, technology and service to ensure they have the right parts,

 tools    and     training    to      successfully    service    their    customer’s     vehicles.”

 www.partsauthority.com/newcustomer/ (last visited May 20, 2021, emphasis added).

         66.    Parts Authority’s website says that Parts Authority is “serving customers in the

 commercial channel, including installers, dealerships, fleets, and national accounts as well as in

 the e-commerce channel.” www.partsauthority.com/ (last visited May 20, 2021, emphasis added).

         67.    Parts Authority’s internet home page advertises / boasts its “Fast Delivery” and its

 “Prompt and accurate same day ‘Hot Shot’ delivery service.” www.partsauthority.com/ (emphasis

 added, last visited May 20, 2021).

         68.    Parts Authority utilizes a “hub and spoke” distribution method to deliver its

 automotive parts to its customers.

         69.    Upon information and belief, Parts Authority ships goods across state lines to

 local/regional distribution centers. From there, delivery drivers transport the goods to customers.

 Import records show that Parts Authority imports car parts from foreign countries, which, upon

 information and belief, are the same car parts which delivery drivers deliver to the individual

 customers.

         70.    Defendant Rosenthal has admitted that automotive parts delivery comprises an



                                                 15
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 16 of 52 PageID #: 16




 “important part” of Parts Authority’s business.

        71.     Defendant Rosenthal has also admitted that about 90% of Parts Authority’s

 automotive parts are delivered to Parts Authority’s customers.

        72.     Defendant Rosenthal has admitted that about 60% of Parts Authority’s automotive

 parts are delivered to Parts Authority’s customers by its delivery drivers.

        73.     Parts Authority’s customers include both professional installers and do-it-yourself

 vehicle owners.

        74.     Some of Parts Authority’s delivery drivers regularly drive across state lines to

 deliver automotive parts. For example, drivers frequently deliver between New York and New

 Jersey. As another example, Parts Authority’s delivery drivers often deliver automotive parts

 between the District of Columbia and Maryland or Virginia. These drivers engage in the textbook

 definition of “interstate commerce.”

 Defendants’ Foreign Commerce

        75.     Parts Authority regularly engages in substantial foreign commerce.

        76.     Parts Authority offers brands from around the world. On its website, Parts

 Authority states, “Parts Authority carries the best brands in the business for domestic and import

 vehicles. AC Delco, Motorcraft, Denso, Bosch, KYB, Monroe, Gates, Dorman and Exide are just

 a few of the more than 400 suppliers from around the world, that Parts Authority partners with to

 bring our customer partners the best parts” (emphasis added).

        77.     Parts Authority often imports automotive parts directly from foreign suppliers.

 According to U.S. Customs records, Parts Authority’s top suppliers include Qingdao Brembo

 Trading Co., Ltd (imports from China), Brembo S.P.A. (imports from Spain), Mahle Metal Leve

 S/A (imports from Brazil) and Fluid System Do Brasil (imports from Brazil).



                                                   16
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 17 of 52 PageID #: 17




          78.   As an example, Parts Authority imported a shipment of brake liquid from Italy on

 October 18, 2020. Parts Authority imported brake liquid, carburetor injection tubes, radiator parts,

 gasoline cylinder sets, conrod bearings and camshaft bushings, brake pads, brake discs and other

 car parts from foreign countries into ports in solely California and New York. Yet these parts,

 upon information and belief, end up delivered by Parts Authority delivery drivers such as Plaintiff,

 in states outside of California and New York.

          79.   Similarly, import records show that Parts Authority has imported Hella Pagid parts

 from Germany to a Los Angeles port.

          80.   Import records show Parts Authority regularly imports Mahle automotive parts

 from Brazil into New York.

          81.   Import records show that Parts Authority often imports Brembo automotive parts

 from Italy and Spain into New York and California.

          82.   Import records further show that Parts Authority imports automotive parts from

 countries such as China, Italy, South Korea, Malaysia, Brazil, Singapore, Spain, Germany and

 Japan.

          83.   In 2017, Parts Authority awarded Timken, a parts manufacturer with factories

 worldwide and based in Europe, its “Supplier of the Year” award.

          84.   Parts Authority markets these products from foreign suppliers to its U.S.

 consumers, including imported products from Timken, Denso, Brembo, and Mahle.

 Parts Authority’s “Last Leg” or “Last Mile” Distribution System

          85.   As the final step in Parts Authority’s network of foreign and interstate commerce,

 Parts Authority’s delivery drivers perform “last mile” or “last leg” deliveries from Parts

 Authority’s stores and warehouses to Parts Authority’s customers. They drive those automotive



                                                 17
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 18 of 52 PageID #: 18




 parts, which are traveling in foreign or interstate commerce, from a Parts Authority store or

 warehouse to their ultimate destinations, specifically Parts Authority’s customers.

        86.     Parts Authority’s automotive parts do not “come to rest,” at Parts Authority’s

 warehouses or stores, and thus the interstate transactions do not conclude at those warehouses or

 stores, but only conclude when Parts Authority’s automotive parts are delivered by its delivery

 drivers to Parts Authority’s customers. Stated differently, Parts Authority’s automotive parts are

 goods that remain in the stream of foreign or interstate commerce until they are delivered by Parts

 Authority’s delivery drivers to Parts Authority’s customers.

        87.      The vast majority of Parts Authority’s merchandise is not held at stores for in-

 person sales to customers, but such goods are shipped to Parts Authority warehouses and stores

 simply as part of a process by which Parts Authority transfers the goods to a different vehicle for

 the “last leg” or “last mile” of a foreign and/or interstate journey. As Defendant Rosenthal admits,

 90% of Parts Authority’s products are delivered to its customers.

        88.     Defendant Rosenthal has testified that Parts Authority’s delivery drivers perform

 the same tasks for Parts Authority as Federal Express (“FedEx”) and United Parcel Service

 (“UPS”) delivery drivers perform for Parts Authority.

        89.     Upon information and belief, Parts Authority’s distribution scheme is similar to the

 distribution scheme utilized by Amazon, except that Parts Authority’s distribution is focused on

 automotive parts, tools, and equipment. In that scheme, Parts Authority’s delivery drivers, similar

 to Amazon Flex delivery drivers, drive “last leg” or “last mile” deliveries of goods, which have

 traveled in foreign and / or interstate commerce, to Parts Authority’s customers.

        90.     Because Parts Authority’s delivery drivers complete the delivery of goods that Parts

 Authority imports and ships internationally and /or across state lines, Parts Authority’s delivery



                                                 18
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 19 of 52 PageID #: 19




 drivers form a part of the channels of foreign and interstate commerce, and are thus a class of

 workers engaged in foreign and interstate commerce exempt from the FAA. 9 U.S.C. § 1.

 Defendants’ Payment of Delivery Drivers

          91.   Defendants typically require the delivery drivers to work at least 40 hours per week.

          92.   For most of his term of employment Defendants scheduled Plaintiff to work from

 8:00 a.m. to about 6:00 p.m. Monday through Friday and from 8:00 a.m. to about 5:00 p.m. on

 Saturdays, mostly without breaks.

          93.   However, Defendants have required Plaintiff to perform deliveries after the

 scheduled end time of his shifts, without pay.

          94.   Defendants have similarly scheduled their other delivery drivers to work similar

 hours.

          95.   Defendants have similarly required their other delivery drivers to perform

 deliveries after the scheduled end time of their shifts, also without pay.

          96.   Even though Plaintiff and many other delivery drivers worked well over 40 hours

 per week, Defendants failed and refused to pay the delivery drivers adequate overtime wages,

 equal to at least one and one-half times their regular wage rates, for all work performed in excess

 of 40 hours per week.

          97.   Accordingly, Defendants systematically underpaid Plaintiff and similarly situated

 delivery drivers in violation of the FLSA and state overtime wage laws.

 Parts Authority’s Failure to Pay Overtime Wages

          98.   Pursuant to their policy and practice, Defendants failed and refused to pay Plaintiff

 overtime wages, equal to at least one and on-half times his regular wage rates, for all work

 performed in excess of 40 hours per week. Specifically, Defendants routinely required Plaintiff to



                                                  19
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 20 of 52 PageID #: 20




 make final deliveries in the evening after he was required to “clock out”, thus forcing him to work

 off-the-clock. As a result, Defendants failed to count the hours that Plaintiff worked “off-the-

 clock.”

           99.    To illustrate Defendants’ violations, Defendants owe Plaintiff unpaid overtime

 wages of approximately $59.06 per week worked in 2015 (about 4.5 unpaid overtime hours per

 week x $8.75 New York 2015 minimum wage rate effective in New York City x 1½ overtime

 factor = $59.06 unpaid overtime pay due per week).

           100.   Defendants owe Plaintiff unpaid overtime wages of approximately $60.75 per week

 worked in 2016 (about 4.5 unpaid overtime hours per week x $9.00 New York 2016 minimum

 wage rate effective in New York City x 1½ overtime factor = $60.75 unpaid overtime pay due per

 week).

           101.   Defendants owe Plaintiff unpaid overtime wages of approximately $74.25 per week

 worked in 2017 (about 4.5 unpaid overtime hours per week x $11.00 New York 2017 minimum

 wage rate effective in New York City x 1½ overtime factor = $74.25 unpaid overtime pay due per

 week).

           102.   Defendants owe Plaintiff unpaid overtime wages of approximately $87.75 per week

 worked in 2018 (about 4.5 unpaid overtime hours per week x $13.00 New York 2018 minimum

 wage rate effective in New York City x 1½ overtime factor = $87.75 unpaid overtime pay due per

 week).

           103.   Defendants owe Plaintiff unpaid overtime wages of approximately $101.25 per

 week worked in 2019 (about 4.5 unpaid overtime hours per week x $15.00 New York 2019

 minimum wage rate effective in New York City x 1½ overtime factor = $101.25 unpaid overtime

 pay due per week).



                                                 20
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 21 of 52 PageID #: 21




 “Spread of Hours” Pay

        104.    Pursuant to their policy and practice, Defendants have refused to provide Plaintiff

 “spread of hours” pay when he has worked in excess of 10 hours in one day, in violation of 12

 NYCCR § 142-2.4.

 Parts Authority’s Failure to Provide Compliant Wage Statements

        105.    Pursuant to their policy and practice, Defendants failed to provide the delivery

 drivers employed in New York wage statements containing accurate rate or rates of pay and basis

 thereof, accurate hourly rate or rates of pay and overtime rate or rates of pay; or the accurate

 number of hours worked including overtime hours worked; deductions; and net wages.

        106.    Pursuant to their policy and practice, Defendants failed to provide Plaintiff and all

 drivers employed in New York with wage statements accurately depicting deductions or effective

 net wages after taking into account the vehicle expenses that were left unreimbursed.

        107.    Pursuant to their policy and practice, Defendants failed to provide Plaintiff and all

 drivers employed in New York with wage statements accurately depicting total hours worked and

 rates of pay, because Defendants routinely required Plaintiff and all drivers employed in New York

 to perform work off the clock which was not reflected in wage statements.

 Notice and Willfulness

        108.    Defendants’ failures, including but not necessarily limited to, failure to reasonably

 reimburse vehicle costs, payment of subminimum net wages and non-payment of overtime, have

 been a frequent complaint of at least some of Defendants’ delivery drivers; yet Defendants

 continued to fail to pay their delivery drivers sufficient vehicle reimbursements, minimum wage,

 and overtime. Based on those ongoing failures, Defendants also failed to pay required spread-of-

 hours pay and provide compliant and wage statements.



                                                 21
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 22 of 52 PageID #: 22




        109.    Defendants have been on notice of the above-alleged failures as they have been

 repeatedly sued and subjected to arbitration claims, including in this District, for the same, or very

 similar, violations; but Defendants have nevertheless failed and refused to correct such violations.

        110.    Defendants have been on notice of the above-alleged failures based on the public

 proliferation of similar claims lodged against delivery companies since 2009; but Defendants have

 failed and refused to correct such violations.

        111.    Defendants have maintained the information needed to detect their own violations,

 but Defendants have failed and refused to correct such violations.

        112.    Defendants’ willfulness is also shown by the size of the difference between required

 reimbursements and Defendants’ reimbursement rates.

        113.    Defendants have acted without a good faith basis to believe that their

 underpayments of wages and other violations alleged herein have been in compliance with the law

 in that Defendants knowingly, deliberately and/or voluntarily disregarded their obligations to pay

 the delivery drivers all overtime hours owed, adequate vehicle reimbursements, “spread of hours”

 pay, and to provide compliant wage statements.

 Net Impact

        114.    The net impact of Defendants’ policies and practices, instituted and approved by

 company managers, is that Defendants have acted without a good faith basis to believe that their

 underpayment of wages were in compliance with the law, in that Defendants (a) failed to

 reasonably reimburse the delivery drivers for automobile expenses to such an extent that

 Defendants reduced, or further reduced, their net wages below the applicable minimum wage rates,

 (b) failed to pay the delivery drivers legally-required overtime wages, (c) failed to provide “spread

 of hours” pay, and (d) failed to provide delivery drivers with compliant wage statements required



                                                  22
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 23 of 52 PageID #: 23




 under New York law.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

         115.    Plaintiff brings Count I as a collective action pursuant to 29 U.S.C. §216(b) on

 behalf of a proposed collective defined to include:

                 All persons Defendants employed as a W2 employee delivery driver
                 who have driven a vehicle not owned or leased by Parts Authority
                 to deliver from any store or warehouse owned by Defendants in the
                 United States within the three years preceding the filing of this
                 Complaint (hereinafter the “FLSA Minimum Wage Collective”).

         116.    Plaintiff reserves the right to modify the proposed collective definition at a later

 stage of litigation.

         117.    Plaintiff is a member of the FLSA Minimum Wage Collective he seeks to represent

 because he worked for Defendants as a delivery driver during the relevant period and suffered the

 minimum wage violation alleged above.

         118.    This action may be properly maintained as a collective action on behalf of the

 putative FLSA Minimum Wage Collective because, during the relevant period:

                 a.        They have been employed as W2 delivery drivers for Defendants delivering

                           auto parts, tools and equipment to Defendants’ customers using vehicles not

                           owned or leased or maintained by Parts Authority;

                      b.   Defendants required them to maintain those automobiles in a safe, legally-

                           operable, and insured condition;

                      c.   They incurred costs for automobile expenses while delivering products to

                           Parts Authority’s customers; ;

                      d.   They were subject to similar driving conditions, automobile expenses,

                           delivery distances, and delivery frequencies;

                      e.   They were subject to the same pay policies and practices of Defendants;

                                                    23
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 24 of 52 PageID #: 24




                      f.   They were subject to the same delivery driver reimbursement policy and

                           amounts that under-estimate automobile expenses per mile, and thereby

                           systematically deprived them of reasonably approximate reimbursements

                           resulting in wages below the federal minimum wage in some or all

                           workweeks;

                      g.   They were reimbursed based on the same amount, or a substantially similar

                           amount, per delivery; and

                      h.   They were paid so close to the federal minimum wage before deducting

                           unreimbursed business expenses that under-reimbursed vehicle costs

                           reduced their net wages below the federal minimum during some or all

                           workweeks.

         119.    Plaintiff brings Count II as a collective action pursuant to 29 U.S.C. §216(b) on

 behalf of a proposed collective defined to include:

                 All persons Defendants employed as a W2 employee delivery driver
                 within the three years preceding the filing of this Complaint
                 (hereinafter the “FLSA Overtime Collective”).

         120.    Plaintiff reserves the right to modify the proposed collective definition at a later

 stage of litigation.

         121.    Plaintiff is a member of the proposed FLSA Overtime Collective he seeks to

 represent because he worked for Defendants as a delivery driver during the relevant period and

 suffered the minimum wage violation alleged above.

         122.    This action may be properly maintained as a collective action on behalf of the

 putative FLSA Overtime Collective because, during the relevant period:

                 a.        They have been employed as W2 delivery drivers for Defendants delivering

                           auto parts, tools and equipment to Defendants’ customers using vehicles not
                                                   24
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 25 of 52 PageID #: 25




                       owned or leased or maintained by Parts Authority;

                b.     They have generally been scheduled to work at least 40 hours per week; and

                c.     Defendants required them to perform deliveries without pay after the end of

                       their assigned shifts.

                       STATE LAW CLASS ACTION ALLEGATIONS

 New York Class Actions

        123.    Plaintiff brings Counts III and IV of this Complaint as a class action under Fed. R.

 Civ. P. 23 on behalf of himself and as the Class Representative of the following persons:

                All persons Defendants employed as a W2 delivery driver who have
                driven a vehicle not owned or leased by Parts Authority to deliver
                from any store or warehouse owned by Defendants in the State of
                New York within the maximum limitations period (hereinafter the
                “New York Minimum Wage Class”).

        124.    Counts III and IV, if certified for class-wide treatment, are brought on behalf of all

 similarly situated persons who do not opt-out of the New York Minimum Wage Class.

        125.    The New York Minimum Wage Class satisfies the numerosity, commonality,

 typicality, adequacy, and superiority requirements of a class action under Rule 23(a).

        126.    The New York Minimum Wage Class sought satisfies the numerosity standard

 because it is comprised of at least hundreds of persons who are geographically dispersed. As a

 result, joinder of all New York Minimum Wage Class members in a single action is impracticable.

 New York Minimum Wage Class members may be informed of the pendency of this class action

 through mail and/or email.

        127.    Questions of fact and law common to the New York Minimum Wage Class

 predominate over any questions affecting only individual members. The questions of law and fact

 common to the New York Minimum Wage Class arising from Defendants’ actions include,

 without limitation, the following:

                                                 25
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 26 of 52 PageID #: 26




                a.      Whether Plaintiff and the New York Minimum Wage Class have worked as
                        delivery drivers for Defendants;

                b.      Whether Plaintiff and the New York Minimum Wage Class have performed
                        similar job duties for Defendants;

                c.      Whether Defendants failed to reimburse Plaintiff and the New York
                        Minimum Wage Class for vehicle costs incurred in performing their jobs
                        for Defendants;

                d.      Whether Defendants formula and/or methodology used to calculate the
                        payment of reimbursement for vehicle costs resulted in unreasonable under-
                        reimbursement of the New York Minimum Wage Class members’ vehicle
                        costs;

                e.      Whether Defendants paid Plaintiff and the New York Minimum Wage Class
                        subminimum net wages after subtracting unreimbursed vehicle costs; and

                f.      Whether Defendants failed to provide Plaintiff and the New York Minimum
                        Wage Class spread of hours pay as required by the NYLL.

         128.   The questions set forth above predominate over any questions affecting only

 individual persons, and a class action is superior with respect to considerations of consistency,

 economy, efficiency, fairness, and equity to other available methods for the fair and efficient

 adjudication of the state law claims.

         129.   Plaintiff’s claims are typical of those of the New York Minimum Wage Class in

 that:

                a.      Plaintiff and the New York Minimum Wage Class have worked as delivery
                        drivers for Defendants driving delivery vehicles not owned or leased by
                        Parts Authority;

                b.      Plaintiff and the New York Minimum Wage Class have performed similar
                        job duties for Defendants;

                c.      Defendants required Plaintiff and the New York Minimum Wage Class to
                        maintain their automobiles in a safe, legally-operable, and insured
                        condition;




                                                26
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 27 of 52 PageID #: 27




               d.      Plaintiff and the New York Minimum Wage Class incurred costs for
                       automobile expenses while delivering automotive parts for the primary
                       benefit of Defendants;

               e.      Plaintiff and the New York Minimum Wage Class were subject to similar
                       driving conditions, automobile expenses, delivery distances, and delivery
                       frequencies;

               f.      Plaintiff and the New York Minimum Wage Class were subject to the same
                       pay policies and practices of Defendants;

               g.      Plaintiff and the New York Minimum Wage Class were subject to the same
                       delivery driver reimbursement policy that underestimates automobile
                       expenses, and thereby systematically deprived of reasonably approximate
                       reimbursements, resulting in wages below the New York minimum wage in
                       some or all workweeks;

               h.      Plaintiff and the New York Minimum Wage Class were reimbursed similar
                       set amounts of automobile expenses per mile;

               i.      Defendants paid Plaintiff and the New York Minimum Wage Class less than
                       the full New York minimum wage; and

               j.      Defendants failed to pay Plaintiff and the New York Minimum Wage Class
                       spread-of-hours pay.

        130.   A class action is the appropriate method for the fair and efficient adjudication of

 this controversy. Defendants have acted or refused to act on grounds generally applicable to the

 New York Minimum Wage Class. The presentation of separate actions by individual New York

 Minimum Wage Class members creates a risk of inconsistent and varying adjudications,

 establishing incompatible standards of conduct for Defendants, and/or substantially impairing or

 impeding the ability of New York Minimum Wage Class members to protect their interests.

        131.   Plaintiff is an adequate representative of the New York Minimum Wage Class

 because he is a member of the New York Minimum Wage Class and his interests do not conflict

 with the interests of the members of the New York Minimum Wage Class. The interests of the

 New York Minimum Wage Class will be fairly and adequately protected by Plaintiff and his



                                               27
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 28 of 52 PageID #: 28




 counsel, who have extensive experience prosecuting complex wage and hour, employment, and

 class action litigation.

         132.    Maintenance of these claims as a class action is a fair and efficient method for

 adjudicating this controversy. It would be impracticable and undesirable for each member of the

 New York Minimum Wage Class who suffered harm to bring a separate action. In addition, the

 maintenance of separate actions would place a substantial and unnecessary burden on the courts

 and could result in inconsistent adjudications, while a single case can determine, with judicial

 economy, the rights of all New York Minimum Wage Class members.

         133.    Upon information and belief, the New York Minimum Wage Class includes

 members that are currently residents of other states.

         134.    Plaintiff brings Counts V and VI of this Complaint as a class action under Fed. R.

 Civ. P. 23 on behalf of himself and as the Class Representative of the following persons:

                 All persons Defendants employed as a W2 delivery driver at any
                 store or warehouse owned by Defendants in the State of New York
                 within the maximum limitations period (hereinafter the “New York
                 Overtime Class”).

         135.    Counts V and VI, if certified for class-wide treatment, are brought on behalf of all

 similarly situated persons who do not opt-out of the New York Overtime Class.

         136.    The New York Overtime Class satisfies the numerosity, commonality, typicality,

 adequacy, and superiority requirements of a class action under Rule 23(a).

         137.    The New York Overtime Class sought satisfies the numerosity standard because it

 is comprised of at least hundreds of persons who are geographically dispersed. As a result, joinder

 of all New York Overtime Class members in a single action is impracticable. New York Overtime

 Class members may be informed of the pendency of this class action through mail and/or email.

         138.    Questions of fact and law common to the New York Overtime Class predominate


                                                  28
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 29 of 52 PageID #: 29




 over any questions affecting only individual members. The questions of law and fact common to

 the New Overtime Class arising from Defendants’ actions include, without limitation, the

 following:

                a.      Whether Plaintiff and the New York Overtime Class have worked as
                        delivery drivers for Defendants;

                b.      Whether Plaintiff and the New York Overtime Class have performed
                        deliveries off-the-clock;

                c.      Whether Defendants failed to pay Plaintiff and the New York Overtime
                        Class for vehicle costs incurred in performing their jobs for Defendants; and

                d.      Whether Defendants failed to provide Plaintiff and the New York Overtime
                        Class accurate wage statements as required by the NYLL.1

        139.    The questions set forth above predominate over any questions affecting only

 individual persons, and a class action is superior with respect to considerations of consistency,

 economy, efficiency, fairness, and equity to other available methods for the fair and efficient

 adjudication of the state law claims.

        140.    Plaintiff’s claims are typical of those of the New York Overtime Class in that:

                a.      Plaintiff and the New York Overtime Class have worked as delivery drivers
                        for Defendants driving delivery vehicles not owned or leased by Parts
                        Authority;

                b.      Plaintiff and the New York Overtime Class have performed similar job
                        duties for Defendants;

                c.      Defendants failed to pay Plaintiff and the New York Overtime Class
                        overtime wages for work performed off-the-clock; and

                d.      Defendants failed to provide Plaintiff and the New York Overtime Class
                        accurate wage statements.

        141.    A class action is the appropriate method for the fair and efficient adjudication of


 1
  Inaccuracy may be based on failure to correctly report all work time or failure to accurately
 report net wages.
                                                 29
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 30 of 52 PageID #: 30




 this controversy. Defendants have acted or refused to act on grounds generally applicable to the

 New York Overtime Class. The presentation of separate actions by individual New York Overtime

 Class members creates a risk of inconsistent and varying adjudications, establishing incompatible

 standards of conduct for Defendants, and/or substantially impairing or impeding the ability of New

 York Overtime Class members to protect their interests.

        142.    Plaintiff is an adequate representative of the New York Overtime Class because he

 is a member of the New York Overtime Class and his interests do not conflict with the interests of

 the members of the New York Overtime Class. The interests of the New York Overtime Class

 will be fairly and adequately protected by Plaintiff and his counsel, who have extensive experience

 prosecuting complex wage and hour, employment, and class action litigation.

        143.    Maintenance of these claims as a class action is a fair and efficient method for

 adjudicating this controversy. It would be impracticable and undesirable for each member of the

 New York Overtime Class who suffered harm to bring a separate action. In addition, the

 maintenance of separate actions would place a substantial and unnecessary burden on the courts

 and could result in inconsistent adjudications, while a single case can determine, with judicial

 economy, the rights of all New York Overtime Class members.

        144.    Upon information and belief, the New York Overtime Class includes members that

 are currently residents of other states.

 Multi-State Class Actions

        145.     Plaintiff brings Count VII of this Complaint as a class action under Fed. R. Civ. P.

 23 on behalf of himself and as the Class Representative of the following persons who were not

 paid minimum wages:

                All persons Defendants employed as a W2 delivery driver who
                drove vehicles not owned or leased by Parts Authority in the States

                                                  30
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 31 of 52 PageID #: 31




                of New York, Arizona, California, Florida, Maryland,
                Massachusetts, New Jersey, Ohio, Oregon, Pennsylvania, Virginia
                and Washington and the District of Columbia, during any workweek
                in the maximum limitations period (hereinafter the “Multi-State
                Minimum Wage Class”).

        146.    The minimum wage laws of New York, Arizona, California, Florida, Maryland,

 Massachusetts, New Jersey, Ohio, Oregon, Pennsylvania, Virginia, Washington and the District

 of Columbia are materially identical in that they require payment of at least minimum wage.2

        147.    The multi-state minimum wage claim, if certified for class-wide treatment, is

 brought on behalf of all similarly situated persons who do not opt-out of the Multi-State Minimum

 Wage Class.

        148.    The Multi-State Minimum Wage Class satisfies the numerosity, commonality,

 typicality, adequacy and superiority requirements of a class action under Rule 23(a).

        149.    The Multi-State Minimum Wage Class sought satisfies the numerosity standard

 because it is comprised of at least hundreds of persons who are geographically dispersed. As a

 result, joinder of all Multi-State Minimum Wage Class members in a single action is impracticable.

 Multi-State Minimum Wage Class members may be informed of the pendency of this class action

 through direct mail and/or email.

        150.    Questions of fact and law common to the Multi-State Minimum Wage Class

 predominate over any questions affecting only individual members. The questions of law and fact

 common to the Multi-State Minimum Wage Class arising from Defendants’ actions include,

 without limitation, the following:



 2
  See NYLL § 650 et seq.; 12 NYCRR § 142-2.1; A.R.S. § 23-362 et seq.; Cal. Lab. Code § 1182.12
 et seq.; Fla. Const. Art. X, § 24; Md. Lab. & Empl. Code § 3-401 et seq.; M.G.L. Ch. 151 § 1 et
 seq.; N.J.A.C. § 12:56a et sq.; Ohio Const. Art. II § 34a; Or. Rev. Stat. Ann. § 653.010 et seq.; 43
 P.S. § 333.101 et seq.; Va. Code. Ann. § 40.1-28.8 et seq.; Wash. Rev. Code Ann. § 49.46.005
 et seq.; D.C. Code § 32-1001 et seq.
                                                 31
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 32 of 52 PageID #: 32




                a.      Whether Plaintiff and the Multi-State Minimum Wage Class have worked
                        as delivery drivers for Defendants;

                b.      Whether Plaintiff and the Multi-State Minimum Wage Class have
                        performed similar job duties for Defendants;

                c.      Whether Defendants failed to reimburse Plaintiff and the Multi-State
                        Minimum Wage Class for vehicle costs incurred in performing their jobs
                        for Defendants;

                d.      Whether Defendants formula and/or methodology used to calculate the
                        payment of reimbursement for vehicle costs resulted in unreasonable under-
                        reimbursement of Multi-State Minimum Wage Class members’ vehicle
                        costs; and

                e.      Whether Defendants paid Plaintiff and the Multi-State Minimum Wage
                        Class subminimum net wages after subtracting unreimbursed vehicle costs.

         151.   The questions set forth above predominate over any questions affecting only

 individual persons, and a class action is superior with respect to considerations of consistency,

 economy, efficiency, fairness, and equity to other available methods for the fair and efficient

 adjudication of the state law claims.

         152.   Plaintiff’s claims are typical of those of the Multi-State Minimum Wage Class in

 that:

                a.      Plaintiff and the Multi-State Minimum Wage Class have worked as delivery
                        drivers for Defendants driving delivery vehicles not owned or leased by
                        Parts Authority;

                b.      Plaintiff and the Multi-State Minimum Wage Class have performed similar
                        job duties for Defendants;

                c.      Defendants required Plaintiff and the Multi-State Minimum Wage Class to
                        maintain their automobiles in a safe, legally-operable, and insured
                        condition;

                d.      Plaintiff and the Multi-State Minimum Wage Class incurred costs for
                        automobile expenses while delivering automotive parts for the primary
                        benefit of Defendants;



                                                32
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 33 of 52 PageID #: 33




                e.     Plaintiff and the Multi-State Minimum Wage Class were subject to similar
                       driving conditions, automobile expenses, delivery distances, and delivery
                       frequencies;

                f.     Plaintiff and the Multi-State Minimum Wage Class were subject to the same
                       pay policies and practices of Defendants;

                g.     Plaintiff and the Multi-State Minimum Wage Class were subject to the same
                       delivery driver reimbursement policy that underestimates automobile
                       expenses, and thereby systematically deprived of reasonably approximate
                       reimbursements, resulting in wages below the New York minimum wage in
                       some or all workweeks;

                h.     Plaintiff and the Multi-State Minimum Wage Class were reimbursed similar
                       set amounts of automobile expenses per mile; and

                i.     Defendants paid Plaintiff and the Multi-State Minimum Wage Class less
                       than the full state minimum wage.

        153.    A class action is the appropriate method for the fair and efficient adjudication of

 this controversy. Defendants have acted or refused to act on grounds generally applicable to the

 Multi-State Minimum Wage Class. The presentation of separate actions by individual Multi-State

 Minimum Wage Class members creates a risk of inconsistent and varying adjudications,

 establishing incompatible standards of conduct for Defendants, and/or substantially impairing or

 impeding the ability of Multi-State Minimum Wage Class members to protect their interests.

        154.    Plaintiff is an adequate representative of the Multi-State Minimum Wage Class

 because he is a member of the Multi-State Minimum Wage Class and his interests do not conflict

 with the interests of the members of the Multi-State Minimum Wage Class he seeks to represent.

 The interests of the Multi-State Minimum Wage Class will be fairly and adequately protected by

 Plaintiff and his counsel, who have extensive experience prosecuting complex wage and hour,

 employment, and class action litigation.

        155.    Maintenance of the claim as a class action is a fair and efficient method for

 adjudicating this controversy. It would be impracticable and undesirable for each member of the

                                                33
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 34 of 52 PageID #: 34




 Multi-State Minimum Wage Class who suffered harm to bring a separate action. In addition, the

 maintenance of separate actions would place a substantial and unnecessary burden on the courts

 and could result in inconsistent adjudications, while a single case can determine, with judicial

 economy, the rights of all Multi-State Minimum Wage Class members.

        156.    Plaintiff brings Count VIII of this Complaint as a class action under Fed. R. Civ. P.

 23 on behalf of himself and as the Class Representative of the following persons who were not

 paid minimum wages:

                All persons Defendants employed as a W2 delivery driver in the
                States of New York, California, Maryland, Massachusetts, New
                Jersey, Ohio, Oregon, Pennsylvania, and Washington and the
                District of Columbia, during any workweek in the maximum
                limitations period (hereinafter the “Multi-State Overtime Class”).

        157.    The overtime pay laws of New York, California, Maryland, Massachusetts, New

 Jersey, Ohio, Oregon, Pennsylvania, Washington and the District of Columbia are materially

 identical in that they require payment of at least minimum wage.3

        158.    The multi-state overtime claim, if certified for class-wide treatment, is brought on

 behalf of all similarly situated persons who do not opt-out of the Multi-State Overtime Class.

        159.    The Multi-State Overtime Class satisfies the numerosity, commonality, typicality,

 adequacy and superiority requirements of a class action under Rule 23(a).

        160.    The Multi-State Overtime Class sought satisfies the numerosity standard because it

 is comprised of at least hundreds of persons who are geographically dispersed. As a result, joinder

 of all Multi-State Overtime Class members in a single action is impracticable. Multi-State

 Overtime Class members may be informed of the pendency of this class action through direct mail


 3
  See NYLL § 650 et seq.; Cal. Lab. Code § 5810; Md. Lab. & Empl. Code § 3-401 et seq.; M.G.L.
 Ch. 151 § 1 et seq.; N.J.A.C. § 12:56a et sq.; O.R.C. § 4111.01 et seq.; Or. Rev. Stat. Ann. §
 653.010 et seq.; 43 P.S. § 333.101 et seq.; Wash. Rev. Code Ann. § 49.46.005 et seq.; D.C. Code
 § 32-1001 et seq.
                                                 34
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 35 of 52 PageID #: 35




 and/or email.

        161.     Questions of fact and law common to the Multi-State Overtime Class predominate

 over any questions affecting only individual members. The questions of law and fact common to

 the Multi-State Overtime Class arising from Defendants’ actions include, without limitation, the

 following:

                 a.     Whether Plaintiff and the Multi-State Overtime Class have worked as
                        delivery drivers for Defendants;

                 b.     Whether Plaintiff and the Multi-State Overtime Class have performed
                        deliveries off-the-clock; and

                 c.     Whether Defendants failed to pay Plaintiff and the Multi-State Overtime
                        Class for vehicle costs incurred in performing their jobs for Defendants.

        162.     The questions set forth above predominate over any questions affecting only

 individual persons, and a class action is superior with respect to considerations of consistency,

 economy, efficiency, fairness, and equity to other available methods for the fair and efficient

 adjudication of the state law claims.

        163.     Plaintiff’s claims are typical of those of the Multi-State Overtime Class in that:

                 a.     Plaintiff and the Multi-State Overtime Class have worked as delivery
                        drivers for Defendants driving delivery vehicles not owned or leased by
                        Parts Authority;

                 b.     Plaintiff and the New York Multi-State Overtime Class have performed
                        similar job duties for Defendants; and

                 c.     Defendants failed to pay Plaintiff and the Multi-State Overtime Class
                        overtime wages for work performed off-the-clock.

        164.     A class action is the appropriate method for the fair and efficient adjudication of

 this controversy. Defendants have acted or refused to act on grounds generally applicable to the

 Multi-State Overtime Class. The presentation of separate actions by individual Multi-State

 Overtime Class members creates a risk of inconsistent and varying adjudications, establishing

                                                  35
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 36 of 52 PageID #: 36




 incompatible standards of conduct for Defendants, and/or substantially impairing or impeding the

 ability of Multi-State Overtime Class members to protect their interests.

        165.      Plaintiff is an adequate representative of the Multi-State Overtime Class because

 he is a member of the Multi-State Overtime Class and his interests do not conflict with the interests

 of the members of the Multi-State Overtime Class he seeks to represent. The interests of the Multi-

 State Overtime Class will be fairly and adequately protected by Plaintiff and his counsel, who have

 extensive experience prosecuting complex wage and hour, employment, and class action litigation.

        166.      Maintenance of the claim as a class action is a fair and efficient method for

 adjudicating this controversy. It would be impracticable and undesirable for each member of the

 Multi-State Overtime Class who suffered harm to bring a separate action. In addition, the

 maintenance of separate actions would place a substantial and unnecessary burden on the courts

 and could result in inconsistent adjudications, while a single case can determine, with judicial

 economy, the rights of all Multi-State Overtime Class members.

                                        CLAIMS FOR RELIEF

                COUNT I: Violation of the FLSA by Failing to Pay Minimum Wage

        167.      Plaintiff reasserts and re-alleges the allegations set forth above.

        168.      At all relevant times herein, Plaintiff and all other similarly situated delivery drivers

 have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

 201, et seq.

        169.      Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

 from federal minimum wage obligations, but none of the FLSA exemptions apply to Plaintiff or

 other similarly situated delivery drivers.

        170.      The FLSA regulates, among other things, the payment of minimum wage by

 employers whose employees are engaged in interstate commerce, or engaged in the production of
                                                     36
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 37 of 52 PageID #: 37




 goods for commerce, or employed in an enterprise engaged in commerce or in the production of

 goods for commerce. 29 U.S.C. §206(a).

         171.   Defendants are subject to the FLSA’s minimum wage requirements because they

 comprise an enterprise engaged in interstate commerce, and their employees are engaged in

 commerce.

         172.   Under Section 6(a) of the FLSA, 29 U.S.C. § 206(a), employees have been entitled

 to be compensated at a rate of at least $7.25 per hour since July 24, 2009. Id.

         173.   As alleged herein, Defendants have reimbursed their delivery drivers less than the

 reasonably approximate amount of their automobile expenses to such an extent that it diminishes

 these employees’ wages beneath the federal minimum wage.

         174.   Defendants knew or should have known that their pay and reimbursement policies,

 practices and methodology result in failure to compensate delivery drivers at the federal minimum

 wage.

         175.   Defendants, pursuant to their policy and practice, violated the FLSA by refusing

 and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

         176.   Plaintiff and all similarly situated delivery drivers are victims of a uniform and

 employer-wide compensation and reimbursement policy. This uniform policy, in violation of the

 FLSA, has been applied, and continues to be applied, to all delivery drivers classified by

 Defendants as W2 employees in all of Defendant’s stores.

         177.   Plaintiff and all similarly situated employees are entitled to damages equal to the

 minimum wage minus actual wages received after deducting reasonably approximated automobile

 expenses within three years from the date each Plaintiff joins this case, plus periods of equitable




                                                 37
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 38 of 52 PageID #: 38




 tolling, because Defendants acted willfully and knew, or showed reckless disregard for, whether

 their conduct was unlawful.

        178.      Defendants have acted neither in good faith nor with reasonable grounds to believe

 that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

 other similarly situated employees are entitled to recover an award of liquidated damages in an

 amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,

 should the Court find Defendants acted in good faith and with reasonable grounds to believe their

 actions were lawful, Plaintiff and all similarly situated employees are entitled to an award of

 prejudgment interest at the applicable legal rate.

        179.      As a result of the aforesaid willful violations of the FLSA’s minimum wage

 provisions, minimum wage compensation has been unlawfully withheld by Defendants from

 Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

 § 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

 judgment interest, reasonable attorneys’ fees, and costs of this action.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) liquidated damages; (3) attorneys’

 fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment and post-judgment

 interest as provided by law; and (5) such other relief as the Court deems fair and equitable.

                COUNT II: Violation of the FLSA by Failing to Pay Overtime Wages

        180.      Plaintiff reasserts and re-alleges the allegations set forth above.

        181.      At all relevant times herein, Plaintiff and all other similarly situated delivery drivers

 have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

 201, et seq.



                                                     38
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 39 of 52 PageID #: 39




         182.   Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

 from federal overtime wage obligations, but none of the FLSA exemptions apply to Plaintiff or

 other similarly situated delivery drivers.

         183.   The FLSA regulates, among other things, the payment of overtime wages by

 employers whose employees are engaged in interstate commerce, or engaged in the production of

 goods for commerce, or employed in an enterprise engaged in commerce or in the production of

 goods for commerce. 29 U.S.C. §207(a).

         184.   Defendants are subject to the FLSA’s overtime wage requirements because they

 comprise an enterprise engaged in interstate commerce, and their employees are engaged in

 commerce.

         185.   Under Section 7(a) of the FLSA, 29 U.S.C. § 207(a), employees have been entitled

 to overtime pay at a rate of one and one-half times their regular wage rates for all time work in

 excess of forty hours per workweek.

         186.   As alleged herein, Defendants have failed to pay such overtime wages by requiring

 their delivery drivers to complete deliveries after their paid shifts and off-the-clock, thereby

 denying Plaintiff and similarly situated delivery drivers overtime pay to which they are legally

 entitled.

         187.   Defendants knew or should have known that their pay policy, practice and

 methodology result in failure to compensate delivery drivers at the federal overtime wage.

         188.   Defendants, pursuant to their policy and practice, violated the FLSA by refusing

 and failing to pay federal overtime wages to Plaintiff and other similarly situated employees.

         189.   Plaintiff and all similarly situated delivery drivers are victims of a uniform and

 employer-wide compensation and reimbursement policy. This uniform policy, in violation of the



                                                 39
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 40 of 52 PageID #: 40




 FLSA, has been applied, and continues to be applied, to all Defendants’ delivery drivers who have

 worked overtime during the recovery period.

        190.    Plaintiff and all similarly situated employees are entitled to damages equal to all

 overtime wages due within three years from the date each Plaintiff joins this case, plus periods of

 equitable tolling, because Defendants acted willfully and knew, or showed reckless disregard for,

 whether their conduct was unlawful.

        191.    Defendants have acted neither in good faith nor with reasonable grounds to believe

 that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

 other similarly situated employees are entitled to recover an award of liquidated damages in an

 amount equal to the amount of unpaid overtime wages under 29 U.S.C. § 216(b). Alternatively,

 should the Court find Defendants acted in good faith and with reasonable grounds to believe their

 actions were lawful, Plaintiff and all similarly situated employees are entitled to an award of

 prejudgment interest at the applicable legal rate.

        192.    As a result of the aforesaid willful violations of the FLSA’s overtime wage

 provisions, overtime pay has been unlawfully withheld by Defendants from Plaintiff and all

 similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b),

 together with an additional amount as liquidated damages, pre-judgment and post-judgment

 interest, reasonable attorneys’ fees, and costs of this action.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) liquidated damages; (3) attorneys’

 fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment and post-judgment

 interest as provided by law; and (5) such other relief as the Court deems fair and equitable.




                                                   40
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 41 of 52 PageID #: 41




               COUNT III: VIOLATION OF THE NYLL MINIMUM WAGE
                  (On Behalf Of The New York Minimum Wage Class)

        193.    Plaintiff reasserts and re-alleges the allegations set forth above.

        194.    At all relevant times, Plaintiff and all other New York Minimum Wage Class

 members have been entitled to the rights, protections, and benefits provided under the NYLL §§

 650 et seq. and 190 et seq.

        195.    The NYLL regulates among other things, the payment of minimum wage by

 “employers” to “employees.” NYLL § 652; 12 NYCRR § 142-2.1.

        196.    The NYLL also regulates, among other things, deductions from wages by

 “employers” to “employees.” NYLL §§ 193 & 198-b; 12 NYCRR § 142-2.10(b).

        197.    Defendants are subject to the NYLL as they constitute an “employer” within the

 scope and meaning of the NYLL’s broad definition. NYLL §§ 651(6) & 190(3).

        198.    Plaintiff and all other New York Minimum Wage Class members are subject to the

 NYLL because they are “employees” within the scope and meaning of the NYLL’s broad

 definition. NYLL §§ 651(5) & 190(2).

        199.    The NYLL exempts certain categories of employees from New York’s minimum

 wage obligations; however, none of the NYLL’s exemptions apply to Claimant or all other New

 York Minimum Wage Class members. Id.

        200.    Under the NYLL, New York employees have been entitled to be compensated at

 specified hourly rates depending on their city and county. NYLL § 652; 12 NYCRR § 142-2.1.

        201.    Under the NYLL, “[t]he minimum wage shall not be reduced by expenses incurred

 by an employee in carrying out duties assigned by an employer.” 12 NYCRR § 142-2.10(b).




                                                  41
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 42 of 52 PageID #: 42




        202.    The NYLL further prohibits employers, among other things, from requiring an

 employee to make payments by separate transaction, unless such charge or payment is permitted

 as a deduction from wages under the NYLL. NYLL §§ 193(1) & (b)(2).

        203.    The NYLL further prohibits deductions from wages that are not made in accordance

 with the provisions of any law or any rule or regulation issued by any governmental agency and

 are not expressly authorized in writing by the employees and are not for the benefit of the

 employee. NYLL § 193(1) & (b)(2).

        204.    The NYLL prohibits persons, among other things, from requesting, demanding, or

 receiving, either before or after such employee is engaged, a return, donation, or contribution of

 any part or all of said employee’s wages, salary, supplements, or other thing of value, upon the

 statement, representation, or understanding that failure to comply with such request or demand

 will prevent such employee from procuring or retaining employment. NYLL § 198-b(2).

        205.    As alleged herein, Defendants, pursuant to their policy and practice, have

 reimbursed Plaintiff and all other New York Minimum Wage Class members less than the

 reasonably approximate amount of their automobile expenses to such an extent that it diminishes

 their net wages below New York’s minimum wage.

        206.    Alternatively, Defendants, pursuant to their policy and practice, violated the NYLL

 by requiring de facto deductions for vehicle expenses that are not authorized under the NYLL

 and/or that reduce Plaintiff’s and all other New York Minimum Wage Class members’ net wages

 below the minimum.

        207.    Plaintiff and all other New York Minimum Wage Class members are victims of

 uniform compensation and vehicle cost reimbursement policies.




                                                42
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 43 of 52 PageID #: 43




        208.       As a result of the aforesaid violations of the NYLL’s minimum wage provisions,

 Defendants have unlawfully caused de facto deductions from Plaintiff’s and all other New York

 Minimum Wage Class members’ wages, that resulted in minimum wages being unlawfully

 withheld by Defendants from Plaintiff and all other New York Minimum Wage Class members.

        209.       Plaintiff and the New York Minimum Wage Class are entitled to all unpaid

 minimum wages.

        210.       Defendants are liable for a penalty in the amount of 100% of the total of the amount

 due as Defendants cannot prove a good faith basis to believe that their underpayments were in

 compliance with the law. NYLL §§ 198(1-a) & 663(1).

        211.       Plaintiff is entitled to an award of his costs incurred in pursuing this claim. Id.

        212.       Plaintiff is entitled to an award of reasonable attorneys’ fees incurred in pursuing

 this claim. Id.

        213.       Plaintiff is entitled to an award of pre-judgment interest at the applicable legal rate.

 Id.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) attorneys’ fees and costs as

 allowed by NYLL § 663(1); (3) pre-judgment and post-judgment interest as provided by NYLL §

 663(1); (4) penalty damages as provided during times relevant in NYLL §§ 198(1-a) and 663(1);

 and (5) such other relief as the Court deems fair and equitable.

                         COUNT IV: VIOLATION OF THE NYLL BY
                      FAILING TO PROVIDE “SPREAD-OF-HOURS” PAY
                       (On Behalf Of The New York Minimum Wage Class)

        214.       Plaintiff reasserts and re-alleges the allegations set forth above.




                                                     43
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 44 of 52 PageID #: 44




        215.    At all relevant times, Plaintiff and all other New York Minimum Wage Class

 members have been entitled to the rights, protections, and benefits provided under the NYLL §§

 650 et seq. and 190 et seq.

        216.    Defendants are subject to the NYLL as they constitute an “employer” within the

 scope and meaning of the NYLL’s broad definition. NYLL §§ 651(6) & 190(3).

        217.    Plaintiff and all other New York Minimum Wage Class members are subject to the

 NYLL as they are “employees” within the scope and meaning of the NYLL’s broad definition.

 NYLL §§ 651(5) & 190(2).

        218.    The NYLL exempts certain categories of employees from New York’s minimum

 wage obligations; however, none of the NYLL’s exemptions apply to Plaintiff or all other New

 York Minimum Wage Class members. Id.

        219.    The NYLL requires, among other things, “spread-of-hours” pay, in addition to the

 New York minimum wage, for any day in which spread of hours exceeds 10 hours for a minimum

 wage employee. 12 NYCCR § 142-2.4.

        220.    Plaintiff and other New York Minimum Wage Class members consistently worked

 over 10 hours per workday at a net rate of the New York minimum wage or less.

        221.    Defendants have failed to pay Plaintiff and other New York Minimum Wage Class

 members “spread-of-hours” pay for workdays encompassing more than 10 hours worked.

        222.    Plaintiff and all other New York Minimum Wage Class members are entitled to one

 hour’s pay at their basic minimum hourly wage rate for each day in which they worked over 10

 hours at a net rate of less than New York’s minimum wage rate. NYLL § 663(1); 12 NYCCR §

 142-2.4.




                                               44
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 45 of 52 PageID #: 45




        223.       Defendants are liable for a penalty in the amount of 100% of the total of the amount

 due as Defendants cannot prove a good faith basis to believe that their underpayments were in

 compliance with the law. NYLL § 663(1).

        224.       Plaintiff is entitled to an award of his costs incurred in pursuing this claim. Id.

        225.       Plaintiff is entitled to an award of reasonable attorneys’ fees incurred in pursuing

 this claim. Id.

        226.       Plaintiff is entitled to an award of pre-judgment interest at the applicable legal rate.

 Id.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) attorneys’ fees and costs as

 allowed by NYLL § 663(1); (3) pre-judgment and post-judgment interest as provided by NYLL §

 663(1); (4) penalty damages as provided during times relevant in NYLL §§ 198(1-a) and 663(1);

 and (5) such other relief as the Court deems fair and equitable.

                            COUNT V: VIOLATION OF THE NYLL BY
                              FAILING TO PAY OVERTIME WAGES
                            (On Behalf Of The New York Overtime Class)

        227.       Plaintiff reasserts and re-alleges the allegations set forth above.

        228.       At all relevant times, Plaintiff and all other New York Overtime Class members

 have been entitled the rights, protections, and benefits provided under the NYLL §§ 650 et seq.

 and 190 et seq.

        229.       The NYLL regulates, among other things, the payment of overtime wages to

 employees. NYLL § 652 et seq.; 12 NYCRR § 142-2.2.

        230.       Defendants are subject to the NYLL as they are jointly and severally an “employer”

 within the scope and meaning of the NYLL’s broad definition. NYLL §§ 651(6) & 190(3).



                                                     45
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 46 of 52 PageID #: 46




          231.     Plaintiff and all other New York Overtime Class members are subject to the NYLL

 because they are “employees” within the scope and meaning of the NYLL’s broad definition.

 NYLL §§ 651(5) & 190(2).

          232.     The NYLL exempts certain categories of employees from New York’s minimum

 wage obligations; however, none of the NYLL’s exemptions apply to Claimant or all other New

 York Overtime Class members. Id.

          233.     Under the NYLL, New York employees have been entitled to be compensated for

 all work performed in excess of forty hours per week at a rate of one and one-half times their

 regular rate of pay. NYLL § 652; 12 NYCRR § 142-2.2.

          234.     Defendants have failed to pay Plaintiff and the New York Overtime Class overtime

 wages to which they are entitled under the NYLL and the supporting New York State Department

 of Labor Regulations.

          235.     Plaintiff and all other New York Overtime Class members are victims of uniform

 compensation and vehicle cost reimbursement policies.

          236.     Plaintiff and the New York Overtime Class are entitled to all unpaid minimum

 wages.

          237.     Defendants are liable for a penalty in the amount of 100% of the total of the amount

 due as Defendants cannot prove a good faith basis to believe that their underpayments were in

 compliance with the law. NYLL §§ 198(1-a) & 663(1).

          238.     Plaintiff is entitled to an award of his costs incurred in pursuing this claim. Id.

          239.     Plaintiff is entitled to an award of reasonable attorneys’ fees incurred in pursuing

 this claim. Id.




                                                     46
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 47 of 52 PageID #: 47




        240.       Plaintiff is entitled to an award of pre-judgment interest at the applicable legal rate.

 Id.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) attorneys’ fees and costs as

 allowed by NYLL § 663(1); (3) pre-judgment and post-judgment interest as provided by NYLL §

 663(1); (4) penalty damages as provided during times relevant in NYLL §§ 198(1-a) and 663(1);

 and (5) such other relief as the Court deems fair and equitable.

                           COUNT VI: VIOLATION OF THE NYLL BY
                          FAILING TO PROVIDE WAGE STATEMENTS
                           (On Behalf Of The New York Overtime Class)

        241.       Plaintiff reasserts and re-alleges the allegations set forth above.

        242.       At all relevant times, Plaintiff and all other New York Overtime Class members

 have been entitled to the rights, protections, and benefits provided under the NYLL §§ 650 et seq.

 and 190 et seq.

        243.       The NYLL regulates, among other things, provision of wage statements by

 “employers” to “employees.” NYLL § 195(3).

        244.       Defendants are subject to the NYLL as they are jointly and severally an “employer”

 within the scope and meaning of the NYLL’s broad definition. NYLL §§ 651(6) & 190(3).

        245.       Plaintiff and all other New York Overtime Class members are subject to the NYLL

 as they are “employees” within the scope and meaning of the NYLL’s broad definition. NYLL §§

 651(5) & 190(2).

        246.       The NYLL requires employers to “furnish each employee with a statement with

 every payment of wages, listing the following: the dates of work covered by that payment of

 wages; name of employee; name of employer; address and phone number of employer; rate or



                                                     47
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 48 of 52 PageID #: 48




 rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

 commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

 wage; and net wages” and further requires that “[f]or all employees who are not exempt from

 overtime compensation as established in the commissioner’s minimum wage orders or otherwise

 provided by New York state law or regulation, the statement shall include the regular hourly rate

 or rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the

 number of overtime hours worked.” NYLL § 195(3).

        247.       Defendants have failed to provide Plaintiff and the New York Overtime Class with

 accurate statements of wages as required by NYLL § 195(3) as Defendants wage statements have

 failed to accurately show the NYLL Overtime Class members’ work hours, deductions and / or net

 wage rates.

        248.       Through their failure to provide Plaintiff and all other New York Overtime Class

 members with the wage statements required by the NYLL, Defendants violated NYLL § 195(3).

        249.       Due to Defendants’ violations of NYLL § 195(3), Plaintiff and all other New York

 Overtime Class members are entitled to $250.00 each workday within the maximum limitations

 period that Defendants failed to provide them with accurate wage statements, or a total of

 $5,000.00 each. NYLL § 198(1-d).

        250.       Plaintiff is entitled to an award of his costs incurred in pursuing this claim. Id.

        251.       Plaintiff is entitled to an award of reasonable attorneys’ fees incurred in pursuing

 this claim. Id.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) statutory damages pursuant to NYLL § 198(1-d); (2) attorneys’

 fees and costs as allowed by NYLL § 198(1-d); and (3) such other relief as the Court deems fair



                                                     48
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 49 of 52 PageID #: 49




 and equitable.

            COUNT VII: VIOLATION OF MATERIALLY IDENTICAL STATE
            MINIMUM WAGE LAWS BY FAILING TO PAY MINIMUM WAGE
             AFTER DEDUCTING UNREIMBURSED VEHICLE EXPENSES
                 (On Behalf Of The Multi-State Minimum Wage Class)

        252.      Plaintiff reasserts and re-alleges the allegations set forth above.

        253.      Pursuant to the materially identical minimum wage laws of New York, Arizona,

 California, Florida, Maryland, New Jersey, Ohio, Oregon, Pennsylvania, Washington, Virginia

 and the District of Columbia, employees are entitled to be compensated at a specified minimum

 rate of hourly pay.

        254.      By failing to adequately reimburse Plaintiff and members of the Multi-State

 Minimum Wage Class for the vehicle-related expense they incurred performing deliveries for

 Defendants, Defendants drove Plaintiff’s and members of the Multi-State Minimum Wage Class’s

 wages below the applicable minimums provided for under the materially identical state minimum

 wage laws.

        255.      Defendants violated at least the following materially identical statutes by failing to

 pay minimum wages as required:

                 The Arizona Employment Practices and Working Conditions Law
                  (“AEPWCL”), A.R.S. § 23-201 et seq.;

                 California’s minimum wage statutes, Cal. Lab. Code § 1182, et seq.;

                 Article X, Section 24 of the Florida Constitution, Fla. Const. Art. X, § 24;

                 The Maryland Wage and Hour Law (“MWHL”), Md. Lab. & Empl. Code
                  § 3-401 et seq.;

                 The Massachusetts Fair Wage Law (“MFWL”), M.G.L. Ch., 151 § 1 et seq.;

                 The New Jersey Wage and Hour Law (“NJWHL”), N.J. Stat. Ann. § 34:11-
                  56a et seq.;


                                                    49
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 50 of 52 PageID #: 50




               The New York Labor Law (“NYLL”), NYLL §§ 190 et seq. and 650 et seq.;

               Article II, Section 34a of the Ohio Constitution, Ohio Const. Art. II, § 34a;

               Oregon’s minimum wage law (“OMWL”), Or. Rev. Stat. Ann. § 653.025 et
                seq.;

               The Pennsylvania Minimum Wage Act of 1968 (“PMWA”), 43 P.S. §
                333.101 et seq.;

               The Virginia Minimum Wage Act (“VMWA”), Va. Code. Ann. § 40.1-
                28.10 et seq.;

               The Washington Minimum Wage Act (“WMWA”), Wash. Rev. Code §
                49.46 et seq.; and

               The District of Columbia Minimum Wage Act (“DCMWA”), D.C. Code §
                32-1001 et seq.

        256.    Plaintiff and members of the Multi-State Minimum Wage Class are victims of a

 uniform compensation policy as the same unlawful compensation policy has been applied to all

 Defendants’ W2 delivery drivers.

        257.    No exemptions provided for in any of the materially identical minimum wage

 statutes apply to Plaintiff or members of the Multi-State Minimum Wage Class.

        258.    Plaintiff and members of the Multi-State Minimum Wage Class are entitled to

 damages equal to the difference between the compensation received and the applicable mandated

 state minimum wages during the applicable recovery periods plus all other remedies provided

 under applicable state law.

        WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) liquidated damages; (3) attorneys’

 fees and costs; (4) pre-judgment and post-judgment interest as provided by law; (5) other remedies

 provided under state law; and (6) such other relief as the Court deems fair and equitable.



                                                 50
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 51 of 52 PageID #: 51




                      COUNT VIII: VIOLATION OF MATERIALLY
                         IDENTICAL STATE OVERTIME LAWS
                       (On Behalf Of The Multi-State Overtime Class)

        259.   Plaintiff reasserts and re-alleges the allegations set forth above.

        260.   Pursuant to the materially identical overtime laws of New York, California,

 Maryland, New Jersey, Ohio, Oregon, Pennsylvania, Washington, and the District of Columbia,

 employees are entitled to be compensated at a rate of not less than one and one-half times the

 regular rate at which such employees are employed for all work performed in excess of 40 hours

 in a workweek.

        261.   Defendants violated at least the following materially identical statutes by failing to

 pay overtime wages as required:

              California’s overtime wage law, Cal. Lab. Code § 510;

              The MWHL, Md. Lab. & Empl. Code § 3-401 et seq.;

              The MFWL, M.G.L. Ch. 151, § 1 et seq.;

              The NJWHL, N.J. Stat. Ann. § 34:11-56a et seq.;

              The NYLL, NYLL §§ 190 et seq. and 650 et seq.;

              Ohio’s wage and hour law (“OWHL”), O.R.C. § 4111.01 et seq.;

              The OMWL, Or. Rev. Stat. Ann. § 653.025 et seq.;

              The PMWA, 43 P.S. § 333.101 et seq.;

              The WMWA, Wash. Rev. Code § 49.46 et seq.; and

              The DCMWA, D.C. Code § 32-1001 et seq.

        262.   Plaintiff and members of the Multi-State Overtime Class are entitled to damages

 equal to all unpaid overtime wages.




                                                 51
Case 2:21-cv-02957-LDH-ARL Document 1 Filed 05/25/21 Page 52 of 52 PageID #: 52




          263.   Plaintiff and members of the Multi-State Overtime Class are entitled to damages

 equal to the difference between the compensation received and the applicable mandated state

 minimum wages during the applicable recovery periods plus all other remedies provided under

 applicable state law.

          WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand judgment

 against Defendants and request: (1) compensatory damages; (2) liquidated damages; (3) attorneys’

 fees and costs; (4) pre-judgment and post-judgment interest as provided by law; (5) other remedies

 provided under state law; and (6) such other relief as the Court deems fair and equitable.

                                   DEMAND FOR JURY TRIAL

          Plaintiff, by and through his undersigned counsel, hereby demands a jury trial in the

 above-captioned matter.

 Dated:          May 24, 2021                          Respectfully submitted,
                                                       /s/ Jeremiah Frei-Pearson
                                                       Jeremiah Frei-Pearson
                                                       Andrew White
                                                       (pro hac vice forthcoming)
                                                       FINKELSTEIN, BLANKINSHIP,
                                                       FREI-PEARSON & GARBER, LLP
                                                       One North Broadway, Suite 900
                                                       White Plains, New York 10601
                                                       Telephone: (914) 298-3281
                                                       Facsimile: (914) 824-1561
                                                       jfrei-pearson@fbfglaw.com
                                                       awhite@fbfglaw.com

                                                       Mark Potashnick, MO Bar # 41315
                                                       (pro hac vice forthcoming)
                                                       WEINHAUS & POTASHNICK
                                                       11500 Olive Blvd., Suite 133
                                                       St. Louis, Missouri 63141
                                                       Telephone: (314) 997-9150 ext. 2
                                                       Facsimile: (314) 984-810
                                                       markp@wp-attorneys.com

                                                       Attorneys for Plaintiff and Putative Classes

                                                  52
